COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-329-CV
 
 
MARTIN BARNES, MAXIE GABLE,                                        APPELLANTS
AND GEORGE PERSLEY
 
                                                   V.
 
BNSF RAILWAY COMPANY                                                     APPELLEE
 
                                               ----------
           FROM THE 348TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellants= Amended
Motion To Dismiss.@ 
Although appellee BNSF Railway Company opposes appellants= motion,
appellee has not filed a notice of appeal. 
See Tex. R. App. P. 25.1(c). 
Accordingly, it is the court=s
opinion that AAppellants= Amended
Motion To Dismiss@ should be granted; therefore,
we dismiss the appeal.  See Tex.
R. App. P. 42.1(a)(1), 43.2(f).




Costs of
the appeal shall be paid by appellants, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
 
PANEL:  WALKER, MCCOY, and
MEIER, JJ.
 
DELIVERED:  February 25, 2010




[1]See Tex. R. App. P. 47.4.